Case 5:18-cv-01757-VAP-GJS Document 25 Filed 08/13/20 Page 1 of 1 Page ID #:1312


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     ALBERTO SANDOVAL,                      Case No. 5:18-cv-01757-VAP (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     M.E. SPEARMAN,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23   DATE: 08/13/2020                    __________________________________
                                          VIRGINIA A. PHILLIPS
 24                                       UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
